PER CURIAM
Defendant appeals convictions, after a jury trial, on one count of sodomy in the first degree, ORS 163.405, five counts of sexual abuse in the first degree, ORS 163.427, and one count of furnishing obscene material to a minor. ORS 167.065.
He argues that each count of the indictment is subject to demurrer on the ground that the Statute of Limitations had expired before the indictment was returned. He raises the limitation issue for the first time on appeal. That is too late. We decline to address that claim of error.
The other assignments of error do not warrant discussion.
Affirmed.